Citation Nr: 0316198	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left eye.

2.  Entitlement to service connection for residuals of an 
injury to the right leg. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to August 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1999 and October 1999 rating decisions 
by the RO in Columbia, South Carolina, which denied service 
connection for a left eye disorder and a right leg disorder.  

The issue of entitlement to service connection for a right 
leg disorder will be further discussed within the Remand 
section of this document which follows the Order section 
below.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a left eye disorder and the VA has made reasonable 
efforts to develop such evidence.

2.  A left eye disorder is not a disorder of service origin 
or attributable to any incident therein.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the August 
1999 rating decision, the October 1999 rating decision, in 
the November 1999 statement of the case, the February 2000 
and May 2003 supplemental statements of the case and VA 
letters to the veteran dated in October 2001, November 2002 
and March 2003, and the March 2001 Board remand have provided 
the veteran with sufficient information regarding the 
applicable regulations.  The veteran and his representative 
have submitted written arguments and testimony.  The rating 
decisions, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from January 1980 to August 
1990.

Service medical records show that on medical examination 
performed for induction purposes in November 1979, the 
veteran's eyes were clinically evaluated as normal.  Distant 
vision in the left eye was noted to be 20/40 and near vision 
in the left eye was J-3.  In a report of medical history, 
completed in November 1979, he denied a history of eye 
trouble.  He did not wear glasses.  Under recommendations, 
the examiner noted refraction but found the veteran fit for 
enlistment.  A February 1980 ophthalmology examination 
reported unaided distant vision in the left eye to be 20/40-3 
and unaided near vision in the left eye was 20/20.  It was 
revealed that he wore glasses when he was younger.  The 
diagnostic impression was astigmatism.   

An expiration of term of service (ETS) examination was 
completed in December 1983.  The veteran's eyes were 
clinically evaluated as normal.  Distant vision in the left 
eye was noted to be 20/40 and near vision in the left eye was 
J-4.  

A July 1986 Emergency Care and Treatment report shows the 
veteran presented with a swollen left eye.  He reported that 
he was struck in the face with a glass.  The diagnosis was 
subconjunctival hemorrhage and blowout fracture, which was 
clinically confirmed by an X-ray study, but there was no 
evidence of significant entrapment.  A routine eye 
consultation was performed in March 1987 and the examiner 
diagnosed the veteran with compound hyperopic astigmatism.  
During an April 1988 optometry examination the veteran was 
diagnosed with mixed astigmatism.  

An ETS examination dated July 1990 revealed that the 
veteran's eyes were clinically evaluated as normal.  Distant 
vision in the left eye was 20/40 and corrected it was 20/30.  
Near vision in the left eye was 20/25 and corrected it was 
20/20.  In a report of medical history dated July 1990 no 
history of eye trouble was reported. 

During a September 1999 VA eye examination the veteran was 
diagnosed with early cataracts consistent with visual acuity, 
myopia and astigmatism consistent with visual acuity.

At a personal hearing in February 2000, the veteran testified 
that since the injury to his eye in service, his eye was 
constantly running and it ached.  He reported that he was not 
currently being treated for any problems related to the eye.  

In March 2001, the Board remanded the case to the RO 
primarily for the purpose of affording the veteran an 
orthopedic examination and an ophthalmology examination.  

At an April 2003 VA eye examination, the veteran complained 
of a constant foreign body sensation in his eye and eye pain.  
The diagnoses were myopic astigmatism and presbyopia.  The 
examiner opined that it was not at least as likely as not 
that any left eye abnormality was a residual of the in-
service left eye trauma sustained in 1986 or any other event 
in the service.  He further opined that it was not at least 
as likely as not that the early cataract noted on the 
September 1999 VA examination had its onset in the service or 
otherwise related to an incident of service.

Analysis

The veteran contends that he incurred a left eye disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

Refractive error is not considered a disability for VA 
compensation purposes, and it may not be service-connected.  
38 C.F.R. § 3.303(c).

Service medical records show that in July 1986 the veteran 
underwent emergency care treatment for an injury to his left 
eye.  The diagnosis was subconjunctival hemorrhage and 
blowout fracture.  Additional service medical records show 
periodic eye examinations with a diagnosis of astigmatism.  
The first medical evidence of a left eye disorder after 
service is dated in September 1999. 

During a VA examination in September 1999 the veteran was 
diagnosed with early cataracts consistent with visual acuity, 
myopia and astigmatism consistent with visual acuity.

At a VA eye examination in April 2003, the veteran was 
diagnosed with myopic astigmatism and presbyopia.   The 
examiner opined that it was not at least as likely as not 
that any left eye abnormality was a residual of the in-
service left eye trauma sustained in 1986 or any other event 
in the service.  He further opined that it was not at least 
as likely as not that the early cataract noted on the 
September 1999 VA examination had its onset in the service or 
otherwise related to an incident of service.

The veteran has asserted that he incurred a left eye disorder 
as a result of his service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds the opinion of the VA examiner to be most 
probative with regard to the etiology of the veteran's 
current left eye disorder.  The VA examiner reviewed the 
veteran's entire record going back to service and 
specifically answered the questions posed by the Board in the 
May 2001 Remand.       

As the medical evidence does not demonstrate that the 
veteran's left eye disorder is linked to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a left eye 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Entitlement to service connection for a left eye disorder is 
denied.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated regulations 
to implement the provisions of the law.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision dated October 1999 and a March 2001 Board 
Remand, both make reference to a September 25, 1999, VA 
examination (presumably an orthopedic examination).  This 
examination is missing from the claims file.  The RO is 
instructed to obtain the September 25, 1999, VA orthopedic 
examination and associate it with the claims file.   

In March 2001 the Board remanded this claim for various 
actions including a VA orthopedic examination of the right 
leg.  Included with the Remand instructions, the orthopedic 
examiner was asked to comment on three questions, but 
neglected to answer the third question posed by the Board.  
The examiner indicated a review of the service medical 
records, but apparently missed the fact that the left leg, 
not the right leg, was injured in service.   The RO should 
send the file to VA examiner John Cory, M.D., for comment on 
the correct diagnosis of the prominence of the anterior tibia 
at the junction of the middle and distal thirds of the right 
leg noted by the VA examiner in September 1999 and determine 
whether is it at least as likely as not that this finding is 
a residual of any leg injury in service.  The answer should 
be done via an addendum to the July 2002 Compensation and 
Pension Exam Report.  If any action is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2002) are fully complied with 
and satisfied.

2.  The RO should obtain the September 
25, 1999, VA examination and associate 
it with the claims file.   

3.  The veteran's claims folder, in its 
entirety, including a copy of this 
Remand, is to be furnished to John 
Cory, M.D.  Dr. Cory should comment on 
the following question and he should 
incorporate the italicized standard of 
proof into his answer:  What is the 
correct diagnosis of the prominence of 
the anterior tibia at the junction of 
the middle and distal thirds of the 
right leg noted by the VA examiner in 
September 1999?  Is it at least as 
likely as not that this finding is a 
residual of any leg injury in service?
	
4.  Thereafter, the RO should 
readjudicate this claim.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



